DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/07/2022 is acknowledged.  
Status of Claims
Claims 1-20 remaining pending in this application, claims 11-20 are currently withdrawn from consideration.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, lines 12-13 states “proximal retention member having a wall extending proximally from the distal tube to a proximal end of the proximal retention member”.  According to the specification in paragraph 0005, the proximal retention member has a wall extending proximally from the proximal tube, as opposed to the distal tube.  The examiner suggests amending the claim to read “proximal retention member having a wall extending proximally from the proximal tube to a proximal end of the proximal retention member.” 
Claim 3, line 2 establishes a third aperture, however a second aperture has not been established in the chain of dependency.  The “third aperture” is not rejected under 112(b) because it is clear from the context of the specification, however, clarity of the claims could be improved.  
Claim 5, line 1 establishes a fourth aperture, however a second and third aperture have not been established in the chain of dependency.  Additionally, the drawings and specifications do not provide for a fourth aperture in the distal region of the stent, in addition to the first and second aperture.  It appears claim 5 is referring to the embodiment of Figure 4 which contains only two apertures.  For clarity of the claims, the examiner suggests amending claim 5 to read “further comprising a [[fourth]] second aperture extending through the wall of the distal tube into the lumen such that the first distal aperture and the [[fourth]] second aperture are aligned parallel to the longitudinal axis, and wherein the mid-portion of the distal suture extends through the [[fourth]] second aperture.”  The fourth aperture is not rejected under 112(b) because the identity of the fourth aperture can be gleaned from the context of the specification and the claim language, however, the clarity of the claim could be improved.
Claim 6, line 1 establishes a fifth aperture, however a second through fourth aperture has not been established in the chain of dependency.  The drawings and specifications do not provide for a fifth aperture in the distal region of the stent, in addition to the second and fourth apertures.  It appears claim 6 is referring to the embodiment of Figure 5 which contains only two apertures.  For clarity of the claims, the examiner suggests amending claim 6 to read “further comprising a [[fifth]] second aperture extending through the wall of the distal tube into the lumen such that the first aperture and the [[fifth]] second aperture are aligned forming a suture axis that intersects the longitudinal axis, and wherein the mid-portion of the distal suture extends through the [[fifth]] second aperture, such that the distal suture from the first end extends distally within the lumen along the wall of the distal tube, through the first aperture, along an outside surface of the wall of the distal tube, through the [[fifth]] second aperture into the lumen, and proximally along the wall of the distal tube within the lumen to the second end.” The fifth aperture is not rejected under 112(b) because the identity of the fifth aperture can be gleaned from the context of the specification and the claim language, however, the clarity of the claim could be improved.
Appropriate correction is requested.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
Fourth aperture of claim 5
Fifth aperture of claim 6
	must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gellman (US 20040087886 A1) in view of Askeland et al (US 2020/0121442 A1).

	Regarding claim 1, Gellman discloses a stent (Figure 1, item 120 “ureteral stent”), comprising: 
a body (Figure 1, item 140)  comprising coils (Figure 1B, item 160 “spiral-shaped opening”; Figures 3A and 4A; paragraphs 0030 and 0038) about a longitudinal axis of the stent and along the length of the stent (Figure 3A and 4A) between a proximal end (Figure 1A, item 142) and a distal end (Figure 1A, item 144) in a substantially helical pattern (Figures 3A and 4A), 
the coils defining a lumen along the longitudinal axis through the center of the body (Figure 4A-C, item 332 “lumen”); 
a distal tube having a wall extending distally from the distal end of the body (Figure 1A, item 142), 
wherein the lumen extends through the distal tube (paragraph 0028, lines 12-14 states that a lumen is disposed through distal retention structure); 
a proximal tube having a wall extending proximally from the proximal end of the body (Figure 1A, item 144), 
wherein the lumen extends through the proximal tube (paragraph 0028, lines 12-14 states that a lumen is disposed through proximal retention structure);
a distal retention member extending distally from the distal tube (Figure 1A, item 135), 
wherein the lumen extends through the distal retention member (paragraph 0028, lines 12-14); 
a proximal retention member (Figure 1A, item 125) having a wall extending proximally from the distal tube to a proximal end of the proximal retention member (Figure 1A), 
wherein the lumen extends through the proximal retention member to the proximal end of the proximal retention member (paragraph 0028, lines 12-14); 
	Gellman discloses the invention substantially as claimed.
	However, Gellman does not disclose a first aperture extending through the wall of the distal tube into the lumen; and a distal suture having a first end, a second end, and a mid-portion, wherein the mid-portion extends through the first aperture.  
	Askeland teaches a first aperture (see Askeland, Figure 9, item 130) extending through the wall of the distal tube into the lumen (see Askeland, Figures 7A-B and 9, item 130; paragraph 0047) and a distal suture having a first end, a second end, and a mid-portion (see Askeland, Figures 7A-B and 9, item 132), wherein the mid-portion extends through the first aperture (see Askeland, Figure 8, the mid-portion of the suture 132 can be seen extending through the first aperture 130; regarding the terms proximal and distal in this claim, paragraph 0006 of Askeland states “.A distal portion 15 of bladder retention coil 24 is designed with at least one hole 16 for phishing a retrieval string 35 to attach retrieval string 35 to distal portion 15 of bladder retention coil 24.” The term proximal and distal are directional terms for anatomy, which are used interchangeably throughout the art regarding the orientation of the kidney with respect to the bladder, claim 1 has not established that either retention member is configured to reside in a specific region or organ of the body, therefore, the distal aperture taught by Askeland meets the limitations of claim 1).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Gellman by providing wherein a first aperture extending through the wall of the distal tube into the lumen; and a distal suture having a first end, a second end, and a mid-portion, wherein the mid-portion extends through the first aperture as taught by Askeland because a distal portion of bladder retention coil with at least one aperture allows for attachment of a distal suture (i.e. retrieval string) to the distal portion of a retention coil.  The distal suture (i.e. retrieval string) is often left emanating from the patient's urethra to allow for retrieval of the stent after a predetermined period of time (see Askeland, paragraph 0006). 
	Regarding claim 7, as set forth supra, the combination discloses further comprising a pre-set gap between select adjacent coils of the body (see Gellman, Figure 1A, wherein the gap (Figure 1A, item 160 “spiral-shaped opening”) is configured such that a diameter of the lumen increases as the select adjacent coils are compressed together along the longitudinal axis (paragraph 0032, Figures 2A-B depict the retracted configuration wherein the adjacent coils are compressed together along the longitudinal axis, the length of the lumen decreases L2 and the diameter of the lumen increases).  
	Regarding claim 9, as set forth supra, the combination discloses wherein the proximal and distal retention members are in the shape of a pigtail, a J-shaped curve, a cope loop, a spiral shape, a helical shape, or a cork screw, or a combination thereof (see Gellman, paragraph 0029, lines 11-16).  
	Regarding claim 10, Gellman discloses the invention substantially as claimed.
	However, Gellman does not disclose wherein the distal retention member has a tapered distal tip, tapering distally.
	Askeland teaches wherein the distal retention member has a tapered distal tip, tapering distally (see Askeland, Figures 7A-B and 9, item 128 “tapered tip”; paragraph 0049).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Gellman by providing wherein the distal retention member has a tapered distal tip, tapering distally as taught by Askeland because a tapered tip facilitates passage of the stent beyond any obstructive pathology in the ureter.  Additionally, a dual tapered tip as taught by Askeland allows for a polarized stent design (see Askeland, paragraph 0049).

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gellman (US 2004/0087886 A1) in view of Askeland et al (US 2020/0121442 A1) as applied to claim 1, and further in view of Seguy et al (EP 2977075 B1).

	Regarding claim 2, as set forth supra, the combination discloses the invention substantially as claimed.  
	However, the combination does not disclose further comprising a second aperture extending through the wall of the distal tube into the lumen such that the first aperture and the second aperture are aligned forming a suture axis that is offset from the longitudinal axis, and wherein the mid-portion of the distal suture extends through the second aperture.  
	Seguy teaches a stent (see Seguy, Figure 1, item 10 “ureteral stent”; paragraph 0012) further comprising a second aperture (see Seguy, Figure 10, item 23, second aperture is shown) extending through the wall of the distal tube into the lumen such that the first aperture and the second aperture are aligned forming a suture axis that is offset from the longitudinal axis (see Seguy, Figure 10, item 23, first and second aperture (23)), and wherein the mid-portion of the distal suture extends through the second aperture (see Seguy, Figure 10, mid-portion of distal suture 16 is shown extending through the second aperture; paragraph 0045).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing a second aperture extending through the wall of the distal tube into the lumen such that the first aperture and the second aperture are aligned forming a suture axis that is offset from the longitudinal axis, and wherein the mid-portion of the distal suture extends through the second aperture as taught by Seguy because this configuration allows a loop to be formed in the distal suture.  The two through-holes provided by Seguy lessens the possibility of the distal suture tearing the apertures of the retention member, or if one aperture is torn a second is provided to ensure retrieval of the device can still be performed.
	Regarding claim 5, as set forth supra, the combination discloses the invention substantially as claimed.
	However, the combination does not disclose further comprising a fourth aperture extending through the wall of the distal tube into the lumen such that the first aperture and the fourth aperture are aligned parallel to the longitudinal axis, and wherein the mid-portion of the distal suture extends through the fourth aperture.  
	Seguy teaches further comprising a fourth aperture (see Seguy, Figure 3, item 20) extending through the wall of the distal tube into the lumen such that the first aperture and the fourth aperture are aligned parallel to the longitudinal axis (see Seguy, Figure 3; paragraph 0036) and wherein the mid-portion of the distal suture extends through the fourth aperture (see Seguy, the mid-portion of the distal suture 16 extends through the fourth aperture 20).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing a fourth aperture extending through the wall of the distal tube into the lumen such that the first aperture and the fourth aperture are aligned parallel to the longitudinal axis, and wherein the mid-portion of the distal suture extends through the fourth aperture as taught by Seguy because it avoids rolling-up of the stent during withdrawal and unintentional tearing of the proximal area when the thread is pulled (see Seguy, paragraph 0037).

Allowable Subject Matter
Claim 3-4, 6, and 8 objected to as being dependent upon a rejected base claim, but would be allowable if (1) rewritten in independent form including all of the limitations of the base claim and any intervening claims; and (2) claims 1, 3, and 6 are rewritten to overcome the claim objections set forth in this office action.
The following is an examiner' s statement of reasons for allowance: 
	The closest prior art of record is Gellman (US 20040087886 A1) in view of Askeland et al (US 2020/0121442 A1) as stated above, however, the combination does not teach or render obvious the cumulative claim limitations wherein a third aperture extends through the wall of the proximal retention member into the lumen; and a proximal suture having a first end, a second end, and a mid-portion, wherein the mid-portion extends through the third aperture and the proximal end of the proximal retention member; wherein a portion of the distal suture is adhered to the proximal tube; wherein a fifth aperture extending through the wall of the distal tube into the lumen such that the first aperture and the fifth aperture are aligned forming a suture axis that intersects the longitudinal axis, and wherein the mid-portion of the distal suture extends through the fifth aperture, such that the distal suture from the first end extends distally within the lumen along the wall of the distal tube, through the first aperture, along an outside surface of the wall of the distal tube, through the fifth aperture into the lumen, and proximally along the wall of the distal tube within the lumen to the second end; and wherein axial compression of the body is controllable by applying proximal tension to the distal suture within the context of the cumulative claim limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774